IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CA-00888-COA

NED B. CLARK, JR. AND EDNA MARIE CLARK                                   APPELLANTS

v.

CHARLES MCCORKLE                                                             APPELLEE

DATE OF JUDGMENT:                         05/04/2016
TRIAL JUDGE:                              HON. JOSEPH H. LOPER JR.
COURT FROM WHICH APPEALED:                CARROLL COUNTY CIRCUIT COURT,
                                          SECOND JUDICIAL DISTRICT
ATTORNEY FOR APPELLANTS:                  GREGORY MALTA
ATTORNEYS FOR APPELLEE:                   JACOB MICHAEL JENKINS
                                          A. LEE ABRAHAM JR.
NATURE OF THE CASE:                       CIVIL - PERSONAL INJURY
DISPOSITION:                              REVERSED AND REMANDED - 11/28/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       CARLTON, J., FOR THE COURT:

¶1.    On May 4, 2016, the Carroll County Circuit Court granted Charles McCorkle’s motion

for summary judgment on Ned and Edna Clark’s (the Clarks) complaint for damages

resulting from a highway accident. In response to the grant of summary judgment, the Clarks

filed a motion for rehearing on the matter, which the trial court denied. The Clarks now

appeal.

¶2.    Upon review of the record and applicable law, we find that questions of material fact

exist, thus precluding the grant of summary judgment. As a result, we reverse and remand

the trial court’s grant of summary judgment.
                                           FACTS

¶3.    On the morning of Tuesday, October 16, 2012, at approximately 7:24 a.m., Ned was

driving his 1991 Ford Ranger southbound on Mississippi Highway 35 in Carroll County,

Mississippi, when he rear-ended McCorkle, who was driving a 1985 John Deere farm tractor

that was pulling a flatbed “cotton” trailer.1 As a result of the accident, Ned suffered five

broken ribs, a punctured lung, and his left arm was amputated.

¶4.    On November 21, 2014, the Clarks filed a complaint against McCorkle asserting three

causes of action: that McCorkle was (1) negligent, (2) grossly negligent, and (3) negligent

per se because he was operating a tractor and trailer with inadequate lighting in a

low-visibility area.

¶5.    After conducting discovery, McCorkle moved for summary judgment. The trial court

granted summary judgment after finding that no genuine issues of material fact existed

concerning McCorkle’s negligence. The trial court held that “absent an emergency or

unusual condition, it was [Ned] who had the primary duty to avoid hitting McCorkle’s

trailer.” In addition, the trial court concluded that the Clarks’ expert witness’s opinion was

“not based on sufficient evidence, and [could not] establish a genuine issue of material fact.”

¶6.    On May 15, 2016, the Clarks moved for rehearing. The trial court denied the motion

for rehearing.

¶7.    The Clarks now appeal, asserting the following assignments of error: (1) the trial

court erred in granting summary judgment, (2) the trial court abused its discretion in

       1
           Both the farm tractor and cotton trailer were equipped with a reflector triangle
placard.

                                              2
dismissing the opinion and testimony of Jason Walton, the Clarks’ expert witness, and (3)

the trial court erred in failing to grant the Clarks their constitutional right to a trial by jury.

                                 STANDARD OF REVIEW

¶8.    We review a trial court’s grant of summary judgment de novo, with the evidence

viewed in the light most favorable to the nonmoving party. Karpinsky v. Am. Nat’l Ins., 109

So. 3d 84, 88 (¶9) (Miss. 2013). Upon review, this Court examines “all the evidentiary

matters before [it], including admissions in pleadings, answers to interrogatories, depositions,

and affidavits.” Albert v. Scott’s Truck Plaza Inc., 978 So. 2d 1264,1266 (¶5) (Miss. 2008)

(citations omitted). “If no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law, summary judgment should be entered in that party’s

favor.” Stringer v. Trapp, 30 So. 3d 339, 341 (¶9) (Miss. 2010).

                                         DISCUSSION

¶9.    The Clarks argue that the trial court erred in granting summary judgment in favor of

McCorkle. The Clarks assert that they presented sufficient evidence to prove McCorkle’s

negligence and defeat summary judgment, including: (1) Ned’s sworn affidavit filed with his

complaint, (2) Ned’s deposition, (3) McCorkle’s deposition, and (4) the deposition and report

of expert witness Walton, an accident-reconstruction specialist. The Clarks maintain that the

evidence submitted shows that McCorkle breached his duty of care by negligently operating

an oversized slow-moving vehicle during foggy and low-light conditions without making the

flatbed trailer connected to his tractor properly visible to other drivers on the highway. The

Clarks also claim that the trial court failed to provide them with an opportunity for surrebuttal



                                                3
to refute McCorkle’s mischaracterization of their pleadings, specifically regarding whether

a dispute of a material fact existed on the issue of poor visibility resulting from fog.

¶10.   As stated, on appeal, we apply a de novo standard to our review of a trial court’s grant

of summary judgment. See Spann v. Shuqualak Lumber Co., 990 So. 2d 186, 189-90 (¶¶6,

11-13) (Miss. 2008) (holding that whether fog emitted from the lumber-drying plant was

actually present at the time of the collision and, if so, whether the fog constituted an

unreasonably dangerous condition or cause-in-fact of the collision, constituted a question of

fact for the jury, thus precluding summary judgment).

¶11.   In its order granting summary judgment in favor of McCorkle, the trial court quoted

White v. Miller, 513 So. 2d 600, 602 n.3 (Miss. 1987), and recognized that “where two cars

are traveling in the same direction, the primary duty of avoiding a collision rests with the

following driver and[,] in the absence of an emergency or unusual condition[,] he is negligent

as a matter of law if he runs into the car ahead.” The trial court ruled that “absent an

emergency or unusual condition, it was [Ned] who had the primary duty to avoid hitting

McCorkle’s trailer.” The trial court found that “no evidence establishes the stretch of

roadway was foggy at the time. . . . The only claim that the area in question was under fog

is from the complaint” filed by the Clarks.

¶12.   Regarding the deposition and evidence provided by Walton, the Clarks’ expert

witness, the trial court found that Walton admitted that in preparing his accident-

reconstruction report, “[Walton] did not review any deposition transcripts, written discovery,

or interview [Ned], and [he] only visited the accident scene years after the accident took



                                              4
place. . . . Walton’s sole basis for determining that foggy conditions existed was the

complaint itself.” The trial court thus held that Walton’s testimony “is not based on

sufficient evidence, and cannot establish a genuine issue of material fact.”

¶13.   After reviewing the evidence submitted, the trial court also opined that McCorkle did

not commit negligence per se in regard to the illumination of his tractor with reflective gear

or lights, explaining:

       [N]o statute requires [McCorkle] to display an emblem or tape, or have lights
       on his tractor. However, he still has a general duty to act as a reasonable
       person would. [Ned] alleges that McCorkle breached this duty by using a
       reflective triangle that was worn and had lost its reflectiveness. The only
       evidence to support this is Walton’s expert testimony. But Walton never
       observed the triangle at the time of the accident. Instead, the first Walton had
       seen of the triangle was in 2015, after the triangle had been moved to [the] gate
       and sat in sunlight for two years.2

¶14.   Regarding the Clarks’ claim of gross negligence, the trial court held: “Because this

[c]ourt finds there to be no evidence of negligence on the part of [McCorkle], his actions

cannot rise to the higher level of gross negligence. Even were there evidence of negligence,

the [c]ourt finds [that the Clarks have] presented no evidence that McCorkle’s conduct

evinced a reckless indifference to any consequences of driving his trailer.”

¶15.   However, the Clarks submit that they provided sufficient evidence to prove genuine

issues of material facts existed in order to defeat summary judgment. Contrary to the trial

       2
         In its order granting summary judgment, the trial court cited Mississippi Code
Annotated section 63-7-91 (Rev. 2013) and stated that “Mississippi statutory law generally
exempts farm related vehicles from equipment and identification requirements,” but
recognized that “[n]o state appellate court in Mississippi has stated whether the provisions
of [section] 63-7-91 are required for farm tractors.” In its order denying the Clarks’ motion
for reconsideration, the trial court further stated “no state law imposed a duty on McCorkle
to display the placard at all.”

                                              5
court’s determination, the Clarks assert that Ned’s deposition testimony reflects that an

obstruction affected his vision at the time of the accident:

       Q:       Now I notice, I remember you said a while ago you said that there was
                this little—approximately how high off the—off the regular road
                surface was this knoll?

       A:       Just a little incline, just a little incline. I don’t know what—what else
                to say. It was a small hill.

       Q:       So just a very slight incline?

       A:       Small, small hill.

       Q:       Okay, other than that, were there any other obstructions to your
                vision?

       A:       No, sir.

(Emphasis added). Ned explained through his deposition testimony that he did not see

McCorkle’s tractor and trailer until he came over the hill. Ned also provided deposition

testimony that on the morning of the accident, patches of fog appeared in low-lying areas.3

       3
           The record reflects that Ned provided the following testimony in his deposition:

       Q:       Now, around what time did the accident take place?

       A:       Seven o’clock.

       Q:       What was the weather like that day?

       A:       It was cool. A little bit cool and a little foggy early that morning.

       Q:       Was it foggy in patches or foggy—

       A:       Just in patches. At . . . low-lying areas. Like I said, it was cool, had my
                window up.

       ....

                                                 6
The Clarks’ complaint further alleged that “[a]t the time of the collision visibility in the area

was very poor due to low-light conditions at the dawn of day and heavy fog in the area.”

¶16.   The Clarks also alleged in their complaint that McCorkle was negligent for failing to

properly illuminate the tractor and trailer. The record reflects that the Clarks retained

Walton, an accident-reconstruction specialist, to prepare an expert report on behalf of the

Clarks. In preparing his report, the record reflects that Walton reviewed the following: the

Mississippi uniform crash report; a personal site inspection of the scene; photographs taken

of the scene by Walton; measurements taken by Walton utilizing forensic mapping

techniques; a crash-reconstruction report offered by Brett Alexander; historical sunrise data

for the date of the collision; Walton’s interview with McCorkle; and commonly accepted

methodology in the field of accident reconstruction.

¶17.   In his report, Walton opined that with “low visibility and fog present,” Ned “did not

possess the time, nor distance needed to perceive and react to the hazard of the tractor.”

Walton also provided the following in his report:

       It is also my opinion that [McCorkle] was the sole proximate cause of this
       collision by operating an oversized tractor on the state highway in poor
       lighting conditions without adequate warning to oncoming drivers.
       [McCorkle] was completely aware that this vehicle caused dangerous
       conditions when operated on this highway due to its size and continued to
       operate this vehicle in the early morning hours with poor lighting conditions.

¶18.   In his reply in support of his motion for summary judgment, McCorkle alleged that

the Clarks failed to disclose that Walton’s findings of wear and reduced reflective


       Q:     Okay. Was there fog on the knoll?

       A:     Not on the knoll. In the low-lying area.

                                               7
capabilities were made over two and a half years after the accident in question. McCorkle

asserted that Walton acknowledged in his deposition testimony that he had no way of

knowing the reflective qualities of the triangle placard on the day of the accident. The record

reflects, however, that Walton spoke directly to McCorkle about the accident. McCorkle

informed Walton that “right after the accident had occurred,” he took the reflective triangle

off of the tractor and put it on the gate “because it was so old.”

¶19.   The Mississippi Supreme Court has provided that the test applicable in determining

the liability of a defendant in an automobile-collision case is “whether the negligence prior

to or at the time of the collision was a proximate or contributing cause of the accident.”

Elsworth v. Glindmeyer, 234 So. 2d 312, 320 (Miss. 1970). See and compare Jamison v.

Barnes, 8 So. 3d 238, 246-47 (¶¶21, 26) (Miss. Ct. App. 2008). In Jamison, 8 So. 3d at 246-

47 (¶¶21, 26), this Court addressed whether an unusual or emergency condition existed at the

time of a collision between an automobile and a tractor, thereby proximately causing the

collision. In that case, the trial court granted Barnes’s (the motorist) motion for summary

judgment and denied Jamison’s (the tractor driver) motion for summary judgment. Id. at 242

(¶6). On appeal, this Court reversed the trial court, finding that “even if Jamison were

negligent per se [for violating provisions of the Uniform Highway Traffic Regulation Law],

it would not bar his recovery if he could show that Barnes was also negligent, under the

familiar doctrine of comparative negligence.” Id. at 246 (¶21). The Jamison Court explained

that “[e]ven if comparative negligence were taken off the table, Mississippi Code Annotated

section 63-7-81 [(Rev. 2013)] . . . further provides that, ‘Nothing in this chapter shall be so



                                              8
construed as to curtail or abridge the right of any person to prosecute a civil suit for damages

by reason of injuries to person or property resulting from the negligent use of the highways

by any motor vehicle, or its owner[.]’” Id.

¶20.   The Jamison Court also recognized that “Mississippi has never adopted a per se rule

that the driver of the following car is negligent if he collides with the rear of a preceding

vehicle.” Id. at 242 (¶10). The Jamison Court quoted the supreme court’s decision in White,

513 So. 2d at 601, which provided the following guidance:

       The driver of a vehicle following along behind another, and not attempting to
       pass, has a duty encompassing four interrelated functions: he must have his
       vehicle under proper control, keep a proper look-out ahead, and commensurate
       therewith drive at a speed and sufficient distance behind the preceding vehicle
       so that should the preceding vehicle stop suddenly, he can nevertheless stop his
       vehicle without colliding with the forward vehicle.

Jamison, 8 So. 3d at 242-43 (¶10) (quoting White, 513 So. 2d at 601). The Jamison Court

cautioned that “where there is evidence of an emergency or unusual condition, this operates

as a ‘non-rule’ that presents a jury question as to whether the circumstances rise to the level

of emergency or abnormal condition.” Id. at 243 (¶10).4

¶21.   Additionally, the supreme court in White, 513 So. 2d at 601, cited several cases where

a factual question existed as to the presence of an emergency or unusual condition. Id. One

of those cases was Szarapski v. Joaquin, 292 P.2d 959 (Cal Dist. Ct. App. 1956). In

Szarapski, the defendant unexpectedly encountered the plaintiff’s vehicle, which was

       4
         Compare Brown-Miller Co. v. Howell, 224 Miss. 136, 147, 79 So. 2d 818, 821
(1955) (supreme court found that evidence raised a question of fact for the jury as to whether
the position of a truck on the shoulder of the road in dense fog was negligence that
“proximately caused or contributed to the injury and death of the decedent” who hit the truck
on the shoulder of the road).

                                               9
“moving slowly or stopped, and perhaps unlighted” at 1:00 a.m. Id. at 962. The appellate

court found that whether the defendant failed to keep a proper lookout or was following the

plaintiff’s vehicle too closely were questions of fact for the jury. Id. Importantly, the

appellate court further found that whether the plaintiff’s vehicle was moving too slowly

without adequate warning was also a question of fact for the jury. Id. Therefore the jury, not

this Court, must decide whether or not the circumstances rise to a level of emergency or

abnormal conditions. See White, 513 So. 2d at 603 n.3.

¶22.   We recognize that “[t]he moving party has the burden of demonstrating that no

genuine issue of material facts exists, and the nonmoving party must be given the benefit of

the doubt concerning the existence of a material fact.” Jamison, 8 So. 3d at 242 (¶7) (citing

City of Jackson v. Sutton, 797 So. 2d 977, 979 (¶7) (Miss. 2001)). Upon review, we find that

the Clarks presented sufficient evidence showing that genuine issues of material fact

precluding summary judgment exist as to the following: (1) whether the fog constituted an

unusually dangerous condition; and (2) whether McCorkle was negligent in the illumination

of his trailer in said fog at the time of the collision. Based upon the foregoing and in

applying the law to this case, we therefore reverse the trial court’s grant of summary

judgment and remand this case for trial.

¶23.   Since we reverse the trial court’s grant of summary judgment and remand this case for

trial, the Clarks’ two remaining claims—that the trial court abused its discretion in

dismissing the opinion and testimony of Walton and erred in failing to grant the Clarks their

constitutional right to a trial by jury—are rendered moot, and we will not address them.



                                             10
¶24.   REVERSED AND REMANDED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., FAIR, WESTBROOKS AND
TINDELL, JJ., CONCUR. GREENLEE, J., DISSENTS WITH SEPARATE
WRITTEN OPINION, JOINED BY BARNES AND WILSON, JJ.

       GREENLEE, J., DISSENTING:

¶25.   The majority reasons that the Clarks presented sufficient evidence showing that

genuine issues of material facts exist regarding: (1) whether fog constituted an unusually

dangerous condition; and (2) whether McCorkle was negligent in the illumination of his farm

trailer at the time of the collision. I respectfully disagree and therefore dissent.

                                        DISCUSSION

       I.      Whether the Clarks produced sufficient evidence of an unusual or
               emergency condition.

¶26.   As the plaintiffs in a negligence claim, the Clarks bore the burden to prove all of the

required elements—duty, breach, causation, and damage. Sanderson Farms Inc. v.

McCullough, 212 So. 3d 69, 76 (¶17) (Miss. 2017). In granting McCorkle’s motion for

summary judgment, the circuit court held the Clarks failed to sufficiently show the existence

of an emergency or unusual condition and therefore could not show McCorkle was negligent

in pulling his trailer.

¶27.   As the circuit court noted, absent an emergency or unusual condition, a following

vehicle has a duty to avoid colliding with a moving vehicle in front of him. Reese v.

Summers, 792 So. 2d 992, 996 (¶9) (Miss. 2001). There is an exception, however, to this

general duty when sufficient evidence of an emergency or unusual condition is presented.

The presence of such evidence “presents a jury question as to whether the circumstances rise


                                               11
to the level of emergency or abnormal condition.” Jamison v. Barnes, 8 So. 3d 238, 243 (¶10)

(Miss Ct. App. 2008). Thus, absent an emergency or unusual condition, it was Ned who had

the primary duty to avoid hitting McCorkle’s trailer.

¶28.       The majority finds that the Clarks produced sufficient evidence showing that genuine

issues of material fact existed regarding (1) whether fog constituted an unusually dangerous

condition; and (2) whether McCorkle was negligent in the illumination of his farm trailer at

the time of the collision.

¶29.       The Clarks argue the factual situation before the Court illustrates an emergency or

unusual condition—the collision was unavoidable because Ned suddenly came upon a slow-

moving tractor with inadequate visibility under foggy conditions. They argue that their sworn

complaint and the testimony of their expert produced sufficient evidence, creating a genuine

issue of material fact as to (1) the existence of fog and (2) the reflectiveness of McCorkle’s

slow-moving-vehicle sign or safety emblem.

¶30.       McCorkle argues that: (1) the Clarks’ verified or “sworn to” complaint was

insufficient to establish a genuine issue of fact regarding the weather conditions on the

morning of the accident because Ned admitted that there was no fog where the accident

occurred, and (2) the undisputed evidence shows McCorkle was operating his trailer in a

reasonable manner—by having a “slow-moving-vehicle sign” on the left-back corner of his

trailer.

                 A.     Existence of Fog

¶31.       The majority finds that the Clarks produced sufficient evidence to create a genuine



                                                12
issue of material fact regarding whether the fog constituted an unusually dangerous

condition. The majority lends credence to the opinion of the Clarks’ expert, Jason Walton.

However, the circuit court assessed Walton’s opinion correctly and, further, was correct in

its determination of whether or not fog contributed to the accident.

¶32.   The circuit court reviewed the issue of fog twice, first on McCorkle’s motion for

summary judgment and then on the Clarks’ motion for rehearing. Upon its first review, the

circuit court found the Clarks’ proffer—in opposition to the motion for summary

judgment—was insufficient to establish a genuine issue of material fact concerning the

existence of foggy conditions.

¶33.   The evidence proffered by the Clarks to support the assertion of foggy conditions at

the time of the accident relied only on their verified complaint and testimony of their expert.

The majority references the verified complaint as “Ned’s sworn affidavit filed with his

complaint.” However, only a “Verification” was attached to the complaint. This verification

attested that the facts in the foregoing complaint were “true and correct.” It, therefore, was

a verified or “sworn to” complaint. The complaint merely stated that “[a]t the time of the

collision visibility in the area was very poor due to low light conditions at the dawn of day

and heavy fog in the area.” However, the complaint did not “set forth specific facts showing

that there [was] a genuine issue for trial.” M.R.C.P. 56(e). Further, as McCorkle correctly

points out, parties opposing summary judgment are “required to do more than rest on the

mere allegations of their pleadings, sworn or unsworn.” Stuckey v. Provident Bank, 912 So.

2d 859, 868 (¶19) (Miss. 2005). Next, the circuit court examined the underlying bases for



                                              13
Walton’s testimony and found that the Clarks’ expert had relied solely on the allegations in

the Clarks’ verified complaint that it was foggy at the time of the accident. Therefore, in

granting summary judgment, the circuit court found that the Clarks’ verified complaint and

expert testimony were insufficient to establish a genuine issue of material fact.

¶34.   Upon the Clarks’ motion for rehearing, the circuit court reexamined its decision in

light of whether they presented sufficient evidence showing “a need to correct a clear error

of law or to prevent manifest injustice.” Bang v. Pittman, 749 So. 2d 47, 52-53 (¶29) (Miss.

1999) (overruled on other grounds). Denying their motion for rehearing, the circuit court

found the Clarks relied on the allegations of fog within their verified complaint and the

opinion of their expert.

¶35.   In determining whether fog was at issue, the court reviewed the deposition of Ned

Clark, which was proffered by McCorkle in support of the motion for summary judgment.

Ned testified that there was a “[k]noll” or “[j]ust a little hill” with “[j]ust a little incline, just

little incline,” and that he “seen the tractor” as soon as he came over the little hill. Moreover,

later in his deposition testimony, Ned stated fog was “[n]ot on the knoll.”5 Thus, by his own

admission, other than the “small, small hill,” there were no other obstructions to Ned’s vision

on the morning of the accident.



       5
         Previously in his testimony Ned stated that the weather condition was “[a] little
foggy early that morning” but “[j]ust in patches. At low—low-lying areas.” The majority
presupposes that fog existed at the time of the accident. However, Ned testified that “as soon
as [he] came over the little hill” he had “[s]een the tractor” and was “[r]ight on it. It was
visible when I topped the hill.” Therefore, his earlier testimony regarding fog is immaterial
because the accident did not occur at a low-lying area but rather at the crest of the hill or
small knoll, which he admits had no fog on it.

                                                 14
¶36.   Further, the court examined the testimony of Walton, the Clarks’ expert. Not only did

Walton’s testimony reveal that he had not looked at any specific documents in preparing his

report, but also he admitted that he had not “reviewed any deposition transcripts” and that

“[he] just had [the Clarks’] original complaint.” Thus, the court found that Walton’s opinion

that fog existed at the site was directly contrary to Ned’s own testimony.6 Therefore, the

circuit court reasoned, the expert’s opinion was purely speculative, and thus insufficient to

defeat summary judgment. Based upon what the Clarks proffered before the circuit court, the

depositions of Ned and Walton, and the court’s review of the other evidence before it, the

circuit court’s determination that no genuine issue of material fact existed was correct.

              B.     Reflectiveness of Slow-Moving-Vehicle Sign

¶37.   The majority finds that the Clarks produced sufficient evidence to create a genuine

issue of material fact regarding whether McCorkle was negligent in the illumination of his

trailer at the time of the collision. Again, the majority uses Walton’s expert opinion.

However, the circuit court correctly assessed Walton’s opinion and, further, was correct in

its determining whether or not there was a question of law or material fact on the issue of

negligence in the operation of McCorkle’s tractor and trailer.

¶38.   The Clarks asserted that McCorkle’s tractor and trailer were not properly illuminated

under the circumstances.7 In support, the Clarks cited several statutes that the circuit court


       6
       Ned’s deposition had been filed in support of McCorkle’s motion for summary
judgment. The Clarks did not use Ned’s deposition to defend against the motion for
summary judgment.
       7
        In their complaint, the Clarks asserted that McCorkle “fail[ed] to properly outfit his
vehicle and trailer . . . for low light, poor weather and visibility conditions.”

                                             15
found inapplicable because they all either applied solely to automobiles; provided exemptions

for farm equipment, i.e. tractors and trailers; or dealt with required vehicle signs.

Notwithstanding the inapplicability of these statutes, the circuit court reasoned, McCorkle

did not breach his general duty of a reasonable person because the Clarks did not produce

evidence of the reflective triangle’s condition at the time of the accident.

¶39.   The majority relies on Jamison v. Barnes, 8 So. 3d 238 (Miss. Ct. App. 2008), and the

doctrine of comparative negligence to suggest that whether McCorkle’s operation of his

tractor was reasonable under the circumstances is a question best left to the jury. Generally,

the following car owes a duty to avoid running into the rear of the vehicle in front of it.

While the occurrence of a rear-end collision does not make the following driver negligent per

se, the doctrine of comparative negligence requires that the other party be negligent as well.

Here, McCorkle was not negligent in the operation of his tractor because he is exempt from

the equipment requirements of title 63 of the Mississippi Code Annotated, and it is

undisputed that the accident occurred after sunrise. See Miss Code Ann. § 63-7-9 (Rev.

2013). Therefore, absent the presence of fog, there are no genuine issues of material fact left

for a jury to decide.

¶40.   Regarding McCorkle’s statutory duty, the circuit court properly found that none of the

cited statutes applied to McCorkle. The Clarks alleged that McCorkle violated two statutes,

Mississippi Code Annotated sections 63-3-709 (Rev. 2013) and 63-13-3 (Rev. 2013)

(repealed 2015). As the circuit court found, section 63-3-709, which deals with signaling, is

inapplicable because the record does not containing any allegations of McCorkle performing



                                              16
a maneuver requiring a signal. As for section 63-13-3, the circuit court properly found it

inapplicable because it explicitly provides an exception to its requirements for “farm trailers

engaged in farm operations, or to any farm tractor, combine, cotton picker, semitrailer, pole

trailer, or other agricultural or farming equipment or machinery, or any combination thereof,

used primarily for agricultural purposes.” Miss. Code Ann. § 63-13-3.

¶41.   With those statutes being inapplicable, McCorkle still owed a general duty of

reasonable care under the circumstances. The Clarks asserted McCorkle violated this duty

because his tractor and trailer were not properly visible under the circumstances. The circuit

court found that the Clarks did not present sufficient evidence of the triangle’s condition at

the time of the accident, and therefore no genuine issue of material fact existed. I agree.

¶42.   The only evidence the Clarks provided regarding the condition of the triangle was the

testimony of their expert, Walton. Walton, however, stated that his first observation of the

reflective triangle was over two years after the accident, and he acknowledged that a

triangle’s reflective quality can deteriorate over that period. While McCorkle did personally

speak with Walton and tell him that he took the reflective triangle off the tractor and put it

on a gate because of old age, this does not show a genuine issue of material fact. Walton did

not observe the triangle at the time of the accident and admitted that he had “no way of

knowing exactly how reflective it was on the day of the accident.” The fact that McCorkle

removed the triangle after the accident does not produce sufficient evidence of the condition

of the triangle at the time of the accident. Further, “right after the accident” does not provide

a definite time period as to when it was moved. Walton did not view the triangle until nearly



                                               17
two years after the accident, and therefore he has no knowledge of the triangle at the time

of the accident nor the condition of the sign when it was removed and placed on the gate.

¶43.   Therefore, his expert opinion and report could not sufficiently raise an issue of

material fact as to the condition of the reflective quality of the triangle on the day of the

accident or if its condition contributed to the accident where Ned rear-ended McCorkle

during daylight hours.

       II.      Whether Walton’s “expert” testimony should have been admitted.

¶44.   Though not addressed by the majority, the Clarks on appeal assert that the circuit court

erred in not considering the expert testimony of Walton without conducting a Daubert8

hearing or giving the Clarks the opportunity to be heard. As noted by the Clarks in their brief,

a circuit court is not required to hold a Daubert hearing, but is only required to allow the

parties to have an opportunity to be heard. Edmonds v. State, 955 So. 2d 787, 792 (¶10)

(Miss. 2007). A circuit court is given great latitude is deciding how to test an expert’s

reliability. Id. It is in the trial court’s purview “to decide whether or when special briefing

or other proceedings are needed to investigate reliability.” Id. (citing Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999)). This Court will not upset a circuit court’s exclusion

of expert testimony unless it is clearly arbitrary or erroneous. Patterson v. Tibbs, 60 So. 3d

742, 748 (¶19) (Miss. 2011). In the case at hand, the circuit court did not abuse its discretion

in not considering Walton’s testimony.

¶45.   The Clarks assert that in the face of challenged expert testimony, they must be given



       8
           Daubert v. Merrell Dow. Pharm. Inc., 509 U.S. 579 (1993).

                                              18
a fair opportunity to be heard. However, this is not applicable to the posture of this case. The

circuit court, in granting summary judgment, did not actually strike Walton’s expert

testimony. The circuit court found that it was based on speculation and was insufficient to

defeat summary judgment. See Rogers v. Barlow Eddy Jenkins P.A., 22 So. 3d 1219, 1225

(¶21) (Miss Ct. App. 2009) (“Summary judgment may not be defeated through expert

opinions that are not based on facts but instead are based on a guess, speculation, or

conjecture.”).

¶46.   While the circuit judge noted Mississippi Rule of Evidence 702’s requirement for

reliability, the judge found that regardless of whether the testimony was admissible, it did not

establish a genuine issue of material fact because it was not supported by the evidence in the

case. The circuit judge found that Walton offered no proof of the weather conditions that day

other than those recited in the Clarks’ sworn, verified complaint. The court noted that Walton

qualified the critical part of his analysis by stating “if foggy conditions were present coupled

with the low-light conditions on the road way”9 (emphasis added), and that Walton admitted

that he did not know of the triangle’s condition at the time of the accident. The circuit judge

reasoned that Walton’s testimony was based on conjecture and speculation, and therefore was

not expert testimony or an opinion that could assist the fact-finder. As the testimony was not

       9
         The majority utilizes Walton’s statement that with “low visibility and fog present,”
Ned “did not possesses the time, nor distance needed to perceive and react to the hazard of
the tractor” to infer the creation of a genuine issue of material fact. However, Ned testified
that there was no fog on the hill. Moreover, the expert’s testimony regarding the conditions
at the time of the accident was based only on the verified complaint, which notes such
conditions as contrary to the police report that describes them as daylight, dry, and clear. The
expert’s testimony not being based on evidence, therefore, cannot create a genuine issue of
material fact.

                                              19
based on the evidence, but rather on speculation and conjecture, Walton’s testimony could

not be used to defeat summary judgment.

       III.    Whether the trial court, in granting summary judgment, denied the
               Clarks their constitutional right to a jury trial.

¶47.   Although not reached by the majority, the Clarks also assert the trial judge’s grant of

summary judgment denied their constitutional right to a jury trial. While the Clarks correctly

assert Article 3 of the Mississippi Constitution of 1890 guarantees the right to a trial by jury,

“[t]rial by jury is about disputes of fact.” Towner v. Moore ex rel. Quitman Cty. Sch. Dist.,

604 So. 2d 1093, 1098 (Miss. 1992). Absent such disputed facts, a properly granted motion

for summary judgement precludes the right to a jury trial. See Brown v. Credit Ctr. Inc., 444

So. 2d 358, 362 (Miss. 1983) (“There is no violation of the right of trial by jury when

judgment is entered summarily in cases where there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law.”). As discussed above, there was

not sufficient evidence to establish genuine issues of material fact, and therefore the circuit

court did not violate the Clarks’ constitutional right to a jury trial.

                                       CONCLUSION

¶48.   The Clarks failed to produce sufficient evidence to create genuine issues of material

fact regarding both the presence of fog and McCorkle’s negligent operation of his tractor and

trailer. Further, the Clarks failed to produce evidence showing McCorkle breached a duty of

care, which proximately caused Ned’s injury. The circuit court was correct in granting

McCorkle’s motion for summary judgment. Therefore, I respectfully dissent.

       BARNES AND WILSON, JJ., JOIN THIS OPINION.

                                               20